


Exhibit 10(b)

 

APPENDIX A

 

PROVISIONS FOR

2012 RESTRICTED STOCK UNITS

 

On February 27, 2012, Protective Life Corporation (the “Company”) granted
Restricted Stock Units under its Long-Term Incentive Plan (the “Plan”).  Each
recipient was given a 2012 Restricted Stock Units Award Letter (the “Award
Letter”). The terms of your Award are contained in these Provisions for 2012
Restricted Stock Units (“RSU Provisions”), which refer to and incorporate
information contained in the Award Letter.  This Award is also subject to the
terms of the Plan and any rules adopted by the Compensation and Management
Succession Committee of the Company’s Board of Directors (the “Committee”).  Any
terms used in these RSU Provisions and not defined herein have the meanings set
forth in the Plan.

 

These RSU Provisions and the Award Letter constitute part of a prospectus
covering securities that have been registered under the Securities Act of 1933. 
The date of this part of the prospectus is February 27, 2012.

 

1.                                      General Provisions.  The number of
Restricted Stock Units that you have been awarded (subject to adjustment as
provided in these RSU Provisions and the Plan), and the Grant Date of the
Restricted Stock Units, are set forth in your Award Letter.

 

2.                                      Vesting of Restricted Stock Units.

 

General.  Unless vested on an earlier date as provided in the Plan or these RSU
Provisions, the Restricted Stock Units granted to you pursuant to this Award
(including Restricted Stock Units credited pursuant to paragraph 3) will vest as
follows:

 

(1)  one-half of your Restricted Stock Units that are unvested as of
February 27, 2015 (rounded to the nearest whole number) will vest on that date.

 

(2)  all of your Restricted Stock Units that are unvested as of February 27,
2016 will vest on that date.

 

3.                                      Dividend Equivalents.  In addition to
the Restricted Stock Units referred to in your Award Letter, as of the payment
date for each dividend on the Company’s common stock (“Common Stock”), you will
be credited with additional Restricted Stock Units computed by (i) multiplying
the dividend paid, either in cash or property (other than Common Stock), upon a
share of Common Stock to a shareholder of record by the number of Restricted
Stock Units with which you have been credited, (ii) dividing the resulting
product by the closing price of the Common Stock on the dividend record date,
and (iii) rounding the resulting quotient to the nearest whole number.  In the
case of dividends payable in property other than Common Stock,

 

--------------------------------------------------------------------------------


 

the amount paid shall be based on the fair market value of the property at the
time of distribution of the dividend, as determined by a majority of the Board;
provided, however, that if a Change in Control has occurred, then this
determination shall be made by a majority of the Continuing Directors.  In the
case of any dividends payable in Common Stock you will be credited with
additional Restricted Stock Units computed by (i) multiplying the number of
shares of Common Stock or fractions thereof distributed upon a share of Common
Stock to a shareholder of record by the number of Restricted Stock Units with
which you have been credited, and (ii) rounding the resulting product to the
nearest whole number.

 

4.                                      Change in Control.  In the event of a
Change in Control, all of your Restricted Stock Units will immediately vest.

 

5.                                      Termination of Employment.

 

(a)                                 Death, Disability or Normal Retirement. 
Unless the Committee determines otherwise (and subject to such conditions as the
Committee may determine), if your employment with the Company and its
subsidiaries terminates due to death, disability, or retirement on or after
normal retirement age, all of your Restricted Stock Units will immediately vest.

 

(b)                                 Early Retirement.  Unless the Committee
determines otherwise (and subject to such conditions as the Committee may
determine), if your employment with the Company and its subsidiaries terminates
due to retirement before normal retirement age at the request or with the
consent of the Company, then the number of unvested Restricted Stock Units that
will immediately vest will equal the product of (1) the number of unvested
Restricted Stock Units as of your retirement date multiplied by (2) a fraction,
the numerator of which is the number of complete and partial calendar months
between the Grant Date and your retirement date (not to exceed 48), and the
denominator of which is 48.  Any Restricted Stock Units that are not vested
pursuant to the preceding sentence will be forfeited.

 

(c)                                  Other Termination.  Unless the Committee
determines otherwise (and subject to such conditions as the Committee may
determine), if your employment is terminated for any reason not set forth in
paragraphs 5(a) or 5(b),  your unvested Restricted Stock Units (if any) will be
forfeited.

 

6.                                      Time and Form of Payment.  You will
receive payment of Restricted Stock Units as soon as practicable after the
Restricted Stock Units have vested.  Unless the Committee determines otherwise,
payment of Restricted Stock Units shall be made partly in shares of Common Stock
and partly in cash (with the cash portion being approximately equal to the
federal, state and local tax withholding obligation with respect to such
payment).

 

2

--------------------------------------------------------------------------------


 

7.                                      Federal Income Tax Consequences.

 

(a)                                 General.  The following description of the
federal income tax consequences of the Restricted Stock Units is based on
currently applicable provisions of the Internal Revenue Code and related
regulations (the “Code”), and is only a general summary.  The summary does not
discuss state and local tax laws, which may differ from the federal tax law, or
federal estate, gift and employment tax laws.  You are urged to consult with
your own tax advisor regarding the application of the tax laws to your
particular situation.

 

(b)                                 Grant of Restricted Stock Units.  This grant
of Restricted Stock Units will not subject you to federal income tax.

 

(c)                                  Payment of Restricted Stock Units.  You
will recognize ordinary income for federal income tax purposes on the date the
Restricted Stock Units are earned and paid (the “payment date”), unless you have
made an effective election under the Company’s Deferred Compensation Plan for
Officers (“Deferred Compensation Plan”), as discussed in paragraph 7(e).  The
amount of income recognized will be equal to the aggregate of the amount of cash
and the fair market value (as of the payment date) of the shares of Common Stock
paid.

 

(d)                                 Sale of Shares.  Your tax basis in the
shares of Common Stock acquired upon payment of Restricted Stock Units will
equal the fair market value of the shares on the payment date (unless you have
made an effective election under the Deferred Compensation Plan, as discussed in
paragraph 7(e)).

 

You will recognize capital gain or loss on the sale or exchange of the acquired
shares to the extent of any difference between the amount realized and the tax
basis in the shares.  The tax treatment of the capital gain or loss will depend
upon the period of time between the payment date and the date of the sale or
exchange, your adjusted gross income, and other factors.

 

(e)                                  Deferred Compensation Plan.  You may be
able to defer payment of your Restricted Stock Units, and the recognition of
taxable income with respect to such payment, by making deferral elections under
the Deferred Compensation Plan.  If you make effective deferral elections, you
will recognize ordinary income on payment of your Restricted Stock Units as of
the date you receive payment from the Deferred Compensation Plan, in an amount
equal to the amount of cash and the fair market value (on such date) of the
shares of Common Stock paid.  Similarly, your holding period for capital gains
purposes will begin as of the date of payment from the Deferred Compensation
Plan, and the tax basis in the shares of Common Stock acquired will equal the
fair market value of the shares on such date.

 

You will be provided with more information about this deferral opportunity and
the Deferred Compensation Plan.

 

(f)                                   Company Deductions.  As a general rule,
the Company or one of its subsidiaries will be entitled to a deduction for
federal income tax purposes at the same time and in the same amount that a
Restricted Stock Unit holder recognizes ordinary income, to the extent that such
income is considered reasonable compensation under the Code.  Neither the
Company nor any

 

3

--------------------------------------------------------------------------------


 

subsidiary will be entitled to a deduction with respect to payments that
constitute “excess parachute payments” pursuant to Section 280G of the Code. 
Such payments will also subject the recipients to a 20% excise tax.

 

(g)                                  ERISA.  The Plan is not qualified under
Section 401(a) of the Code and is not subject to any of the provisions of the
Employee Retirement Income Security Act of 1974.

 

8.                                      Deferral of Payment by the Company.  The
Committee may defer the payment of cash and the issuance or delivery of Common
Stock to prevent the Company or its subsidiaries from being denied a federal
income tax deduction with respect to any payment of Restricted Stock Units.  If
a cash payment or distribution of Common Stock to a Participant is deferred, the
Company will establish for the Participant a book-entry account (the “Account”)
representing all such deferrals, and shall pay any such amount to the
Participant as soon as reasonably practicable after the final date on which the
Company reasonably anticipates that, if such amount (or portion thereof) were
paid on such date, the Company’s deduction of such payment.  If dividends are
paid by the Company during the deferral period, the Participant’s Account shall
be credited with the amount of any dividends which would otherwise have been
payable to the Participant if the number of shares represented by such Account
had been owned directly, and such amount shall be deemed to be reinvested in
additional shares of Common Stock and shall be paid subject to the same
requirements that apply to other amounts credited to the Participant’s Account.

 

9.                                      Tax Withholding.  The Company will
withhold, from your Restricted Stock Units payment, an amount in cash sufficient
to satisfy any applicable federal, state or local tax withholding obligation.

 

The amount of withholding tax retained by the Company will be paid to the
appropriate federal, state and local tax authorities in satisfaction of the
withholding obligations under the tax laws.  The total amount of income you
recognize by reason of the payment of Restricted Stock Units will be reported on
Form W-2 in the year in which you recognize income with respect to the payment. 
Whether you owe additional tax will depend on your overall taxable income for
the applicable year and the total tax remitted for that year through withholding
or by estimated payments.

 

10.                               Non-transferability of Restricted Stock
Units.  Your Restricted Stock Units may not be assigned, pledged, or otherwise
transferred, except upon your death by the laws of intestacy or descent and
distribution.

 

11.                               Beneficiary Designations.  You may name a
beneficiary or beneficiaries (who must be members of your family and who may be
named contingently or successively) with respect to your rights under the Plan
(including the right to receive payment of Restricted Stock Units after your
death) by submitting a written beneficiary designation in a form acceptable to

 

4

--------------------------------------------------------------------------------


 

the Company.  Any such designation will be effective only when filed with the
Company’s Chief Accounting Officer (or such other person as the Company may
designate) before your date of death, and will (unless specifically set forth
therein) revoke all prior designations.  If there is no beneficiary designation
in effect on the date of your death, your beneficiary will be your surviving
spouse or, if you have no surviving spouse, your estate.

 

12.                               Adjustment in Certain Events.  In the event of
specified changes in the Company’s capital structure, the Committee will make
appropriate adjustment in the number and kind of shares authorized by the Plan,
and the number and kind of shares covered by outstanding Awards.  This Award
Letter will continue to apply to your Award as so adjusted.

 

13.                               Administration of the Plan.  The Plan is
administered by the Committee, which consists of at least two directors, none of
whom is an employee of the Company.  The members of the Committee are appointed
annually by the Board of Directors and may be removed by the Board of
Directors.  To the Company’s best knowledge, there is no other material
relationship between any member of the Committee and the Company or its
affiliates or employees.

 

The Committee designates the eligible employees to be granted awards and the
type and amount of awards to be granted.  The Committee also has authority to
interpret the Plan, to adopt rules for administering the Plan, to decide all
questions of fact arising under the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan.  Committee
determinations need not be uniform, whether or not the Participants are
similarly situated.  All decisions and acts of the Committee are final and
binding on all affected Participants.

 

14.                               Amendment.  The Committee may from time to
time amend the terms of this Award in accordance with the terms of the Plan in
effect at the time of the amendment, but no amendment which is unfavorable to
you can be made without your written consent.  The Plan will terminate on
December 31, 2017; however, such termination will not affect an Award previously
granted.  The Company may amend, terminate or discontinue the Plan at any time,
but no amendment, termination or discontinuance of the Plan will unfavorably
affect any Award previously granted.

 

15.                               Section 16(b) Considerations.  If you are
deemed to be an officer of the Company for purposes of Section 16(b) of the
Securities Exchange Act of 1934 (“Section 16(b)”), you will be required to
return to the Company any “profit” realized from the “purchase” and “sale”, or
“sale” and “purchase”, of Common Stock within any six-month period.  The grant
of Restricted Stock Units and the receipt of shares upon payment of Restricted
Stock Units under the Plan are not purchases for purposes of Section 16(b).  The
withholding of shares to satisfy your tax liability in connection with the
payment of Restricted Stock Units (as described in paragraph 9) will also be
exempt from Section 16(b).

 

5

--------------------------------------------------------------------------------


 

Reporting requirements apply with respect to the payment of Restricted Stock
Units.  If you are subject to Section 16(b), you should consult the Company’s
Legal Department with respect to these provisions.

 

16.                               Restrictions on Resale.  The Plan does not
impose restrictions on the resale of Common Stock acquired under the Plan. 
However, under the provisions of the Securities Act of 1933 (the “Securities
Act”) and the rules and regulations of the Securities and Exchange Commission
(the “SEC”), resales of stock acquired under the Plan by certain officers and
directors of the Company who may be deemed to be “affiliates” of the Company
must be made pursuant to an appropriate effective registration statement filed
with the SEC, pursuant to the provisions of Rule 144 under the Securities Act,
or pursuant to another exemption from registration provided in the Securities
Act.  The Company does not have a currently effective registration statement
pursuant to which such resales may be made by affiliates.  In addition, the
Company’s directors, officers and employees are subject to all applicable laws
and to the Company’s policies and procedures regarding the purchase and sale of
Common Stock (including its Code of Business Conduct, Statement of Policy on
Purchase or Sale of Protective Life Corporation Stock, and Stock Ownership
Guidelines).

 

17.                               Effect on Employment and Other Benefits. 
Receipt of an Award under the Plan does not confer any right to receive Awards
in the future or to continue in the employ of the Company and its subsidiaries,
and Award recipients are subject to discipline and discharge in the same manner
as any other employee.  Income recognized as a result of payment of Restricted
Stock Units will not be included in the formula for calculating your benefits
under the Company’s Pension, 401(k) and Stock Ownership, and Disability Plans.

 

18.                               Regulatory Compliance.  Under the Plan, the
Company is not required to deliver Common Stock for payment of Restricted Stock
Units if such delivery would violate any applicable law, regulation or stock
exchange requirement.  If required by any federal or state securities law or
regulation, the Company may impose restrictions on a Restricted Stock Units
holder’s ability to transfer shares received under the Plan.

 

19.                               Company and Plan Documents.  Each year the
Company sends a copy of its Annual Report to Share Owners for its last fiscal
year to all share owners of the Company.  An additional copy of the Company’s
most recent Annual Report to Share Owners and all other communications
distributed by the Company to its shareholders may be obtained without charge,
by written or oral request to Investor Relations, Protection Life Corporation,
P. O. Box 2606, Birmingham, Alabama 35202 (telephone (205) 268-3573).

 

The following documents filed by the Company with the SEC under the Securities
Exchange Act of 1934 (the “Exchange Act”) are incorporated herein by reference:

 

(a)                                 The Company’s most recent Annual Report on
Form 10-K;

 

6

--------------------------------------------------------------------------------


 

(b)                                 All other reports filed by the Company under
Section 13(a) or 15(d) of the Exchange Act after the end of the year covered by
its most recent Annual Report on Form 10-K; and

 

(c)                                  The description of the Common Stock
contained in the registration statement therefore under the Exchange Act,
including any amendments filed for the purpose of updating such description.

 

All documents filed by the Company pursuant to Sections 13(a), 13(c), 14 and
15(d) of the Exchange Act after the date of this document and prior to the
filing of a post-effective amendment which indicates that all securities offered
under the Plan have been sold or which deregisters all securities then remaining
unsold, shall be deemed to be incorporated by reference herein and to be a part
hereof from the date of the filing of such documents.

 

A copy of any or all of the documents referred to above, as well as any
documents constituting part of a prospectus covering shares offered under the
Plan, may be obtained, without charge, by written or oral request to Investor
Relations, Protective Life Corporation, P. O. Box 2606, Birmingham, Alabama
35202 (telephone (205) 268-3573).

 

20.  Non-Solicitation Agreement.  The Company’s success depends on its ability
to hire and retain a productive and efficient workforce.  In recognition of this
fact, by accepting this Award you agree that for a one-year period beginning on
the date your employment terminates (regardless of the reason for the employment
termination), you will not (directly or indirectly) hire, solicit for hire, or
assist others in hiring or soliciting for hire, any employee of the Company or
its subsidiaries (“Company employees”).  This provision shall not apply if you
worked in, or were a resident of, the state of California when your employment
terminated.  This provision shall not prohibit you or a future employer of yours
from hiring, soliciting for hire, or assisting others in hiring or soliciting
for hire, any Company employee who (1) responds to a general solicitation or
advertisement that is not specifically directed to Company employees, (2) is
referred to you or your future employer by a search firm, employment agency or
similar organization, or (3) directly or indirectly contacts you or your future
employer on their own initiative and without having been solicited.

 

--------------------------------------------------------------------------------

 

Questions regarding this Award and requests for additional information about the
Plan or the Committee should be directed to Beth Hinson, Protective Life
Corporation, P. O. Box 2606, Birmingham, Alabama 35202 (telephone (205)
268-3967, e-mail Beth.Hinson@Protective.com).  These RSU Provisions and this
Award Letter contain the formal terms and conditions of your Award, and you
should retain them for future reference.

 

7

--------------------------------------------------------------------------------
